Exhibit 10.2

 
Certificate of Stock Option Grant
 


DATE


       SSN:
c/o LoJack Corporation
200 Lowder Brook Drive
Westwood, MA 02090




This letter is to inform you of stock options that have been granted to you
through the Company’s 2008 Stock Incentive Plan. Effective _________ you have
been granted Non-Qualified Stock Options to purchase X shares at $X.XX per
share. This grant will expire on _________. The following table will outline the
vesting schedule associated with these options.


Shares
Vesting
Vest
Date
     
XX/XX/XXXX
 
XX/XX/XXXX
 
XX/XX/XXXX
 
XX/XX/XXXX





The above-named option holder should indicate their acceptance to this
Certificate of Stock Option Grant and the attached Stock Option Agreement by
signing below and returning one copy. Retain the attached documents for your
file.


OPTIONEE
 
 
 
 
 
 
[NAME]
Date
   
LOJACK CORPORATION
 
 
 
 
 
 
Corporate Human Resources Authorization
Corporate Finance Authorization






 
Return to:
LoJack Corporate Human Resources
200 Lowder Brook Drive
Westwood, MA 02090


 
- 1 -

--------------------------------------------------------------------------------

 

LOJACK CORPORATION
LoJack Corporation 2008 Stock Incentive Plan
Stock Option Agreement
 
This Stock Option Agreement and the preceding Certificate of Stock Option Grant
(the “Certificate”) (the “Certificate” and together with this document, the
“Option Agreement”) made as of the date stated on the Certificate (the “Grant
Date”) by and between LoJack Corporation, a Massachusetts corporation (the
“Company”), and the Optionee.
 
WITNESSETH THAT:
 
WHEREAS, the Company has instituted the LoJack Corporation 2008 Stock Incentive
Plan, as amended to date (the “Plan”); and
 
WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of a stock option upon the terms and conditions set forth below and pursuant to
the Plan, a copy of which is attached hereto and incorporated herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Optionee agree as follows.
 
1. Grant.  Subject to the terms of the Plan and this Option Agreement, the
Company hereby grants to the Optionee a stock option (the “Option”) to purchase
from the Company the amount of Common Stock (“Stock”) shown on the
Certificate.  If so provided on the Certificate, this Option is intended to
constitute an incentive stock option and to qualify for special federal income
tax treatment under Section 422 of the Code.
 
2. Grant Price.  This Option may be exercised at the price per share shown on
the Certificate, subject to adjustment as provided herein and in the Plan.
 
3. Term and Exercisability of Option.  This Option shall expire on the grant
expiration date shown on the Certificate, unless the Option expires earlier
pursuant to this Section 3 or any provision of the Plan.  At any time before its
expiration, this Option may be exercised to the extent vested, as shown on the
Certificate, provided that:
 
(a) at the time of exercise the Optionee is not in violation of any Employee
Confidentiality and Non-Competition Agreement with the Company;
 
(b) the Optionee’s employment, contractual or other service relationship with
the Company (“Relationship”) must be in effect on a given date in order for any
scheduled increment in vesting, as set forth in the vesting schedule on the
Certificate, to become effective; and
 
(c) except as otherwise provided in the Plan and in the next sentence as this
Option may not be exercised after the termination of the Relationship between
the Optionee and the Company.  If the Company terminates the Relationship other
than for cause (as determined by the Company’s Board of Directors), the
unexercised portion of the Option that is otherwise exercisable
 
- 2 -

--------------------------------------------------------------------------------


 
may be exercised for three (3) months following the date of termination, except
that if the Relationship terminates by reason of the Optionee’s retirement (as
defined in the Plan), death or disability (as determined by the Board of
Directors on the basis of medical advice satisfactory to it), the unexercised
portion of the Option that is otherwise exercisable on the date of termination
of the Relationship shall remain exercisable thereafter for three (3) years
(except that in the case of an incentive stock option, three (3) months if the
Relationship terminates by reason of retirement or one (1) year if the
Relationship terminates by reasons of death or disability).
 
For purposes of this Section 3, the term “Company” refers to the Company and all
Subsidiaries.
 
4. Method of Exercise.  Prior to its expiration and to the extent that the right
to purchase shares of Stock has vested hereunder, this Option may be exercised
from time to time by notice acceptable to the Company stating the number of
shares with respect to which this Option is being exercised and accompanied by
payment of the option price by certified or bank check or money order or, with
the approval of the Committee, as otherwise provided in Section 5(c) of the
Plan.  The Company, or the Committee, may from time to time designate one or
more forms or methods of providing notice of the exercise of an Option and in
that event the Optionee agrees to utilize such form or method.  As soon as
practicable after its receipt of such notice, the Company shall, without
transfer or issue tax to the Optionee (or other person entitled to exercise this
Option), deliver to the Optionee (or other person entitled to exercise this
Option), at the principal executive offices of the Company or such other place
as shall be mutually acceptable, a stock certificate or certificates for such
shares out of theretofore authorized but unissued shares or reacquired shares of
its Stock as the Company may elect; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of
law.  If the Optionee (or other person entitled to exercise this Option) fails
to pay for and accept delivery of all of the shares specified in such notice
upon tender of delivery thereof, his right to exercise this Option with respect
to such shares not paid for may be terminated by the Company.
 
5. Withholding Taxes.  The Optionee hereby agrees, as a condition to any
exercise of this Option, to provide to the Company an amount sufficient to
satisfy the Company’s obligation to withhold federal, state, local and other
taxes arising by reason of such exercise (the ”Withholding Amount”), if any, by
(a) authorizing the Company and/or any Subsidiary to withhold the Withholding
Amount from his cash compensation or (b) remitting the Withholding Amount to the
Company in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Stock that would otherwise be delivered upon
exercise of this Option that number of shares having a Fair Market Value (as
defined in the Plan) on the date of exercise sufficient to eliminate any
deficiency in the Withholding Amount; and provided, further, that the Fair
Market Value (as defined in the Plan) of Stock withheld shall not exceed an
amount in excess of the minimum required withholding.
 
6. Effect of Change in Control.  In the event of a Change in Control (as defined
in the Plan), the outstanding Options granted hereunder shall immediately vest
and become exercisable and shall remain outstanding in accordance with their
terms.
 
7. Non-assignability of Option.  During the life of the Optionee, this Option
shall be exercisable only by him or her, by a conservator or guardian duly
appointed for him or her by reason of the Optionee’s incapacity or by the person
appointed by the Optionee in a durable power of attorney
 
- 3 -

--------------------------------------------------------------------------------


 
acceptable to the Company’s counsel.  This Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution or as permitted by the Committee in its discretion pursuant to the
second sentence of Section 5(h) of the Plan.
 
8. Compliance with Securities Act; Lock-Up Agreement.  The Company shall not be
obligated to sell or issue any shares of Stock or other securities pursuant to
the exercise of this Option unless the shares of Stock or other securities with
respect to which this Option is being exercised are at that time effectively
registered or exempt from registration under the Securities Act and applicable
state securities laws.  In the event shares or other securities shall be issued
that shall not be so registered, the Optionee hereby represents, warrants and
agrees that he will receive such shares or other securities for investment and
not with a view to their resale or distribution, and will execute an appropriate
investment letter satisfactory to the Company and its counsel.  The Optionee
further hereby agrees that as a condition to the purchase of shares upon
exercise of this Option, he or she will execute an agreement in a form
acceptable to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.
 
9. Legends.  The Optionee hereby acknowledges that the stock certificate or
certificates evidencing shares of Stock or other securities issued pursuant to
any exercise of this Option may bear a legend setting forth the restrictions on
their transferability described in Section 7 hereof, if such restrictions are
then in effect.
 
10. Rights as Stockholder.  The Optionee shall have no rights as a stockholder
with respect to any shares covered by this Option until the date of issuance of
a stock certificate to him for such shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.
 
11. Termination or Amendment of Plan.  The Board of Directors may terminate or
amend the Plan at any time.  No such termination or amendment will affect rights
and obligations under this Option, to the extent it is then in effect and
unexercised.
 
12. Effect Upon Employment and Performance of Services.  Nothing in this Option
or the Plan shall be construed to impose any obligation upon the Company or any
Subsidiary to employ or utilize the services of the Optionee or to retain the
Optionee in its employ or to engage or retain the services of the Optionee.
 
13. Time for Acceptance.  Unless the Optionee shall evidence his or her
acceptance of this Option by electronic or other execution of the Certificate
within thirty (30) days after its delivery to him, the Option shall be null and
void.
 
14. Notice of Disqualifying Disposition.  If the Option is designated as an
incentive stock option on the Certificate, the Optionee agrees to notify the
Company promptly in the event that he or she sells, transfers, exchanges or
otherwise disposes of any shares of Stock issued upon exercise of the Option
before the later of (a) the second anniversary of the date of grant of the
Option and (b) the first anniversary of the date the shares were issued upon his
or her exercise of the Option.
 
- 4 -

--------------------------------------------------------------------------------


 
15. Right of Repayment.  In the event that the Optionee accepts employment with
or provides services for a competitor of the Company within two (2) years after
the date of exercise of this Option or any portion of it, the Optionee shall pay
to the Company an amount equal to the excess of the Fair Market Value (as
defined in the Plan) of the Stock as of the date of exercise over the price paid
for such shares; provided, however, that the Committee in its discretion may
release the Optionee from the requirement to make such payment, if the Committee
determines that the Optionee’s acceptance of such employment or performance of
such services is not inimical to the best interests of the Company.  The Company
may deduct the amount of payment due under the preceding sentence from any
compensation or other amount payable by the Company to the Optionee.  For
purposes of this Section 14, the term “Company” refers to the Company and all
Subsidiaries.
 
16. General Provisions.
 
(a) Amendment; Waivers.  This Option Agreement, including the Plan, contains the
full and complete understanding and agreement of the parties hereto as to the
subject matter hereof, and except as otherwise permitted by the express terms of
the Plan and this Option Agreement, it may not be modified or amended nor may
any provision hereof be waived without a further written agreement duly signed
by each of the parties; provided, however, that a modification or amendment that
does not materially diminish the rights of the Optionee hereunder, as they may
exist immediately before the effective date of the modification or amendment,
shall be effective upon written notice of its provisions to the Optionee.  The
waiver by either of the parties hereto of any provision hereof in any instance
shall not operate as a waiver of any other provision hereof or in any other
instance.
 
(b) Binding Effect.  This Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.
 
(c) Governing Law.  This Option Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the principles of conflicts of law.
 
(d) Construction.  This Option Agreement is to be construed in accordance with
the terms of the Plan.  In case of any conflict between the Plan and this Option
Agreement, the Plan shall control.  The titles of the sections of this Option
Agreement and of the Plan are included for convenience only and shall not be
construed as modifying or affecting their provisions.  The masculine gender
shall include both sexes; the singular shall include the plural and the plural
the singular unless the context otherwise requires.  Capitalized terms not
defined herein shall have the meanings given to them in the Plan.
 
(e) Notices.  Any notice in connection with this Option Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or facsimile or sent by registered mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:
 

 
To the Optionee:
To his or her last address provided to the Company
     

 
- 5 -

--------------------------------------------------------------------------------


 

 
To the Company:
LoJack Corporation
200 Lowder Brook Road, Suite 1000
Westwood, MA  02090
Attn:  Chief Financial Officer
       
Copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, MA  02109
Attn:  Susan M. Barnard, Esquire



 
 
 
 
 
 

 
 

 
- 6 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Option Agreement to be issued as
of the Grant Date set forth on the Certificate.
 



 
LOJACK CORPORATION
 
 
_____________________________________________
Name:
Title:
 





 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 7 - 

--------------------------------------------------------------------------------